 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also find and conclude that when Foreman Sleigh asked Hester if he thought hecould trim butts satisfactorily,thiswas a good-faith exploration into the possibilitiesof finding another place to use Hester, and that Hester closed such possibilities withhis negative reaction.WhileHester had worked a long time at the scalding tank,he had been off of thatjob for a considerable time and it was adequately filled by another employee whosecapacity insofar as the evidence shows could have been limited or especially suitedto that task.The coincidence of Hester's transfer on the day following his appear-ance at the Board hearing loses significance in the light of the fact that the employeeNix's accident required an immediate transfer of someone into the job. I credit thetestimony that Hester's past experience made him a likelysubstitute.I find and conclude that Hester's performance at various jobs to which he had beenassigned ranged between unsatisfactory and mediocre and that Respondent was notrequired to make one or more transfers of other employees suitably assigned in orderto find a place for an employee of Hester's qualifications.It is concluded that the General Counsel's burden of proving a case by a prepon-derance,of the evidence,fails as to motivation.The union animus of the earlier casescannot be made an essential factor of an unfair labor practice in this case;and suchcircumstantial evidence as there is bearing on motivation,does not overcome thepositive,creditedtestimonyof the Respondent's three witnesses.The unhappy history of labor disputes in Respondent'sClarksville plant hasundoubtedly given some of its management people much practice in the art of testi-fying persuasively.But in this history of cases their testimony has been found credi-ble in some instances.To illustrate,in the case at 143 NLRB 494, the witnessesBarnes and Sleigh testified.Neither Trial Examiner Sidney S. Asher,nor the Board,discredited their testimony in any substantial part. In this case they,and the witnessSugg as well,testified forthrightly,and related plausible, highly believable stories.It is unfortunate that all the energies expended by all the parties in this litigationand the numerous previous cases have not been directed into more productive chan-nels.As was said by a former distinguished Trial Examiner and member of theBoard, Stephen S. Bean, in a style typically his and in language unanimously affirmedby the Board: "The way to industrial peace and prosperity is not found paved withlitigious stumbling blocks on suspicion of malign intent whenever an already chastenedemployer, once called to account for having slipped over the metes and bounds offair practice,thereafter exercises his legitimate managerial prerogatives."Becker-Durham, Inc.,132 NLRB 1131, 1136.A recent court decision,N.L.R.B.v.Park Edge Sheridan Meats, Inc.,341 F. 2d725 (C.A. 2),has language virtually echoing the language quoted above fromBecker-Durham. Park Edgedealt with a situation somewhat different than the instant case,but also similar in some respects.It involved a Board decision with a dissent ofdecided discernment,and the interesting,incisive initial decision of CharlesW.Whittemore.The court said that the Respondent there "ought not be viewed ashaving such a propensity for sin that every episode is given the worst interpretation,or be condemned by indiscriminate repetition of the phrase that its conduct "mustbe assessed against the background of its earlier unfair labor practices ......RECOMMENDED ORDERIt is recommended that the complaint be dismissed.General Electric CompanyandInternational Brotherhood ofElectricalWorkers, Local 1198,AFL-CIO.Case No. 9-CFl-3029.October 13. 1965DECISION AND ORDEROn March 10, 1965, Trial Examiner Samuel M. Singer issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot engaged in unfair labor practices as alleged in the complaint, and155 NLRB No. 24. GENERAL ELECTRIC COMPANY209recommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter. theCharging Party filed exceptions to the Decision and a supporting brief,and the Respondent filed an answering brief and a brief m support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recoin-mendations of the Trial Examiner.2[The Board adopted the Recommended Order of the Trial Examinerdismissing the complaint.]I The Charging Party's request for oral argument is denied because in our opinion therecord, exceptions, and briets adequately set forth the issues and positions of the parties2Member Brown especially notes the applicability of article XIV of the Union's contractwith Respondent to Bolton's conduct vis-a-vis Smith, which contractual provision wasexpressly relied upon by Respondent in its discharge notice to BoltonTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 19, 1964, General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region 9, issued a complaint on Septem-ber 18, 1964, alleging that Respondent (herein sometimescalled the Company) vio-lated Section8(a)(1) and(3) of the Act by discharging employee Kenneth Bolton,and refusing to reinstate him because of his sympathy for and activities on behalf ofthe Charging Party.Respondent denied thecommissionof the alleged unfair laborpractices.Pursuant to notice, a hearing was held before Trial Examiner Samuel M. Singerin Cincinnati, Ohio, on November 12 to 16 and November 23 to 24, 1964Theparties were represented by counsel and were afforded full opportunity to be heard,to examine and cross-examine witneses, and to introduce relevant evidence.Briefswere received from allparties.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENT; THE LABOR ORGANIZATION INVOLVEDRespondent, a New York corporation, with manufacturing plants and officesthroughout the United States, is engaged in the manufacture of electrical equipment,including electrical distribution assemblies, at its plant in Blue Ash, Ohio, the onlyplant here involved.During the past 12 months, a representative period, Respondentsold and shipped in interstate commerce products, valued in excess of $50,000 fromitsBlue Ash plant directly to points outside Ohio. I find that at all times materialherein Respondent has been and is engaged in commerce within the meaning of theAct.The Charging Party, International Brotherhood of Electrical Workers, Local 1198,AFL-CIO, is a labor organization within the meaning of the Act. 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA. Introduction; the issueThe issue litigated in this proceeding was whether Respondent unlawfully dis-charged Kenneth Bolton,the Union's president,on May 22, 1964,because he engagedin protected union or concerted activities in connection with the implementation ofRespondent'snew wage incentive plan in its spot welding department.Respondentdenies that Bolton was unlawfully discharged,contending that Bolton was terminatedsubsequent to the implementation of the plan in that department because (1) heencouraged other employees to slow down in production,and (2)he personallyslowed down in his work.As to(1),Respondent relies on general encouragementitclaims he gave two coworkers on the night shift(Allen and Peace)to slow downin production and on three incidents,each with separate employees(Van Auken,Bacon,and Smith)in which it claims he gave such encouragement.Since Respond-ent admitted at the hearing that but for the Smith incident,the last one precedingBolton's discharge,Bolton would still be in its employ,I do not find it necessary todescribe the other incidents in the detail I might otherwise have done.B. Background; "implementation"of the new Norwood wage planRespondent's plant at Blue Ash, relocated from Norwood, Ohio, in June 1961,manufactures electrical distribution equipment primarily for commercial and indus-trial buildings.Its production employees, approximately 380 to 390 in number, arerepresented by the Union with which Respondent has had contractual relations forat least 10 years.Until the events here involved, relationships between the partieswere amicable.The plant was struck for the first time in May 1964, following thedischarge of Bolton.After extensive negotiations in 1960,the parties agreed to replace the existingGrade Wage Payment Plan (G-plan) for compensating operators with the newNorwood Wage Payment Plan (Norwood plan). Broadly stated, the G-plan hadbeen a pure piecework system under which an operator's earnings depended uponthe number of pieces produced.The Norwood plan is a more involved incentivesystem,based upon time and motion computations.Basic compensation under thisplan is computed upon the number of pieces an employee is expected to produce inan hour (called 100 percent standard), with a reward of incentive pay for piecesproduced in excess of standard.By agreement between the parties, an employeefirst coming under the Norwood plan is paid his average rate earned under the G-planduring the first 2 weeks after introduction (implementation) of the Norwood planin the employee's unit or department. If he fails to "qualify" the third, fourth, andfifth weeks, his earnings are reduced by specified factors.'An employee who main-tains an efficiency of 100 percent for 2 consecutive weeks, qualifies automatically,provided he has "sufficient product mix" (i.e., experience in varied operations).Hemay agree, however, to qualify (and thus compute his earnings under the new plan),without meeting 100 percent efficiency for 2 weeks.There is no contractual require-ment of qualification within any specified period, but the contract provides that anemployee failing to attain 100 percent efficiency "within a reasonable time" may betransferred "to more suitable work."While 100 percent is "standard" performanceunder the Norwood plan, an operator must produce at an efficiency of approximately117 percent in order to attain his earnings under the G-plan. The 117 percent figurewas the anticipated average performance of the average employee upon completinghis learning period (the initial 2 weeks) under the incentive Norwood plan.The Norwood plan was modified(after negotiations)at least three times since1960.Employees have from time to time requested review of company-establishedrates (as permitted by the contract), and have otherwise protested aspects of imple-mentation through contract-established grievance procedures.A rate may be "tight"if insufficient time is allowed for an operation, or "loose" if so much time is allowedthat he can readily produce more per hour. To date, the Norwood plan has beenimplemented in 14 of Respondent's units or operations-the first (wrapping), inNovember 1962 In March 1963 Respondent implemented the plan in its motorcontrol unit.Union President Bolton (the dischargee here involved), had objectedto the timing of the implementation on the stated reason that the Company had notcompleted certain necessary studies and changes. Soon after implementation of the'The average earned rate is then divided by factors 105, 110, and 117 respectively,reducing income from about 5 percent the first week to 17 percent in the fifth andsubsequent weeks GENERAL ELECTRIC COMPANY211plan in motor control, several employees filed grievances which Bolton processed forthem as union president. Since the motor control employees consistently continuedto produce at less than "100 percent," the Company took the position that theywere engaged in a "slowdown."After extensive negotiations on June 11, 1963, theCompany agreed to modify the plan,"easing," as Bolton testified,"the tension inmotor control." 2On Friday, February 28, 1964,3 Respondent informed its employees in spot weld-ing (which is part of the fab-1 unit) that the Norwood plan would be introduced(implemented) there on Monday, March 2.4Company officials explained to themen the operation of the plan, including methods of calculating pay and protestingor reviewing prescribed rates.Opposing implementation of the plan at that time,Bolton, who worked in spot welding, told the Company that it had not studiedenough jobs in the unit and that he anticipated difficulties such as those previouslyexperienced in motor control, remarking that motor control would look like a "pic-nic" compared to what they would have in fab-i (spot welding) unless the rateswere properly established.Nevertheless, the Company implemented the plan inspot welding on March 2.C. Bolton's work and union activitiesBolton, 32 years of age, worked for the Company for 13 years prior to his dischargeon May 22. He had been a spot welder in the fab-1 unit (formerly the IB depart-ment) since 1954 or 1955. Prior to implementation of the Norwood plan on March 2,the Company had regarded him as its best welder, his average efficiency rating havingbeen the highest of the spot welders.He had trained other spot welders in the unit.The Company had arranged courses for him on the subject of time studies which hecompleted in December 1960.As already noted, Bolton was the union president during the period here involved.He had occupied that office for 6 years and was also its acting business manager andchief steward.As noted, Bolton processed grievances for employees in motor con-trol after implementation of the Norwood plan there in 1963.He also filed orprocessed other types of employee grievances during his tenure as president .5 Boltonwas permitted to "clock out" and was paid the day rate while on union business. Thishad no effect on his efficiency rating either under the old G-plan or new Norwoodplan.InMarch, shortly after implementation of the Norwood plan in spot welding,Bolton orally protested several rates as "tight"; the protests never reached the thirdgrievance step of reduction to writing.On March 30, Bolton transferred to the nightshift,where he and two other employees orally protested additional rates.Bolton's production admittedly declined drastically after implementation.Statisti-cal data submitted by Respondent demonstrate that while his average efficiency hadbeen 120.5 percent 6 for 57 weeks before implementation (the highest for allwelders), his average was only 85.1 for the 12-week period after implementation (thelowest among the nine spot welders). In addition, all welders had qualified and2 The Company made two major concessions: (a) by agreeing to what amounted to amore liberal base period for calculating preferential rates in computing earnings (the13-week period before the date of implementation-when employees' earnings were gen-erally higher-was substituted for an earlier 6-month period in 1959-60) ; and (b) byincreasing the ceiling pay for piecework operators from 150 percent to 175 percent ofthe timing rate for the job prior to coming under the plan.Unless otherwise stated, all date references are to 1964.*Preliminary studies on implementing the plan there apparently began as far back asJune 1963 ; time studies of the jobs began in October 1963. According to Respondent'sExhibit No. 12-A, six spot welders worked in the fah-1 unit in the beginning of March,eight by the week ending March 22, and nine by the week ending March 295 The collective agreement establishes a five-step grievance procedure.The first twosteps call for discussions among the aggrieved employee,a supervisor,and union steward.At the third step, the grievance is reduced to writing with the union president and highermanagerial officials entering the negotiations,and continuing them through the fourthand fifth steps.No arbitration of unresolved differences is provided for, so that theUnion's only recourse after the fifth step is to strike.James Diamantopulos,Respond-ent's employee relations specialist,testified that the grievance procedure may be invokedtoprotest company-established rates under the Norwood plan.Bolton testified thatalthough he formally stepped in only at the third step of the grievance,he was usuallyconsulted at earlier stages.eConverted to reflect Norwood level efficiencies.212-809-66-vol. 155-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenerally performed at or above 100 percent efficiency by the week ending April 19,except Bolton and the two welders working with him on the night shift (Allen andPeace).Bolton and his two coworkers failed to qualify during the period hereinvolved(i.e.,before the date of Bolton's discharge on May 22).Bolton sought to justify his relatively low production and efficiency (and to someextent that of his two coworkers on the night shift) on a number of grounds. Theseincluded frequent interruptions to answer employees' questions concerning rate cal-culations 7 and to permit time-study technicians to test operations on his machine;assignment of "crappy" and difficult jobs on the night shift, such as special copper wirejobs, short length piece items, and new products;working from"hot lists"; i.e., onurgent jobs requiring immediate attention; and frequent shifts from machine tomachine, with some of which he was not too familiar. Respondent, in turn, soughtto rebut Bolton's contentions by numerous charts and data, as well as testimony, pur-porting to show substantial similarity between Bolton's assignments,operations, andworking conditions and those of the other welders on the day shift who produced ator above 100 percent.Respondent also adduced evidence that under company pro-cedure Bolton was required to clock out and go on daywork, in which case his effi-ciency rating was unaffected, while a job was time studied or while on union business;that he had been specifically instructed to refrain from answering employee questionsand warned that disciplinary action would be taken against him if he continued talkingto employees and failing to improve his production; that he had been repeatedlyquestioned about his failure to increase efficiency and to qualify; that he had beeninformed of the Company's view that he was "slowing down" in his work; and, finally,that it had been necessary for the Company to assign a foreman to the night shift onMay 11 to ascertain, among other things, why Bolton and the other two welders onthat shift (Allen and Peace) had not qualified.In view of the considerations already adverted to in the introduction and to bestated more fully hereafter, the fact that Respondent, according to its own admission,would have retained Bolton except for the Smith incident which preceded his dis-charge, I do not deem it essential to resolve the evidentiary conflict respecting thenature of Bolton's performance and, more specifically, whether Bolton, as Respondentcontends,engaged in a "personal slowdown" and sought to slow down his twocoworkers on the night shift.8On May 6, Bolton filed a written application to transfer out of spot welding to aday job in another unit (fab-2). Bolton testified that the wage rate for the job inquestion was determined on straight time, unlike incentive basis in spot welding.Admittedly, no vacancy existed at the time in the fab-2 unit.During the week of May 18 Bolton requested a transfer from night to day shift.Foreman Hesidence testified that Bolton offered to qualify on the day shift if thetransfer were made, but his request was denied because there was no opening.The record shows that Bolton had an average efficiency rating of 94 percent forthe last week of his employment-the week ending May 24.His daily efficienciesfor the first 3 days of that week exceeded 100 (i.e., 101.2, 102.8, 101.7), while hisefficiency for the fourth day was only 66.5. Bolton's discharge at the beginning ofthe fifth day (Friday, May 22, the last workday of the week) did not affect hisweekly average.On May 24 the Union struck the plant, initially at least in protest over Bolton'sdischarge.The strike ended on July 30.Respondent adduced evidence showingsignificant increases in production and efficiency of the returned spot welders after the7 As earlier noted, Bolton completed courses, given by the Company,on the operationof the Norwood plan. Bolton claimed that Company Supervisor Reichard specificallytold him to answer the men's questions.e In addition to urging credibility resolution in favor of Bolton,counsel for the Unionurges that a finding that Bolton did not slow down in his work is further supported bycertain undisputed evidence.Thus, it is clear that Bolton had a strong incentive toqualify since he had suffered severemonetary penalties for failing to do so each weekafter the first 2-week learning period.(Bolton testified,without contradiction,that hereceived only$2.85 an hour as compared to the $3.34 an hour he would have receivedhad he operated at 100 percent,or $3.90 an hour if he had operated at 117 percent).Moreover,it appears that the choice as to whether and when to qualify was one for theemployee,the Company having the option only to transfer the nonqualifying employeeto "more suitable work" after a "reasonable"period,a step Respondent never took withBolton.Furthermore, the record shows that in response to Foreman Hesidence's request,Bolton voluntarily offered and did use his "influence"to persuade his two coworkers onthe night shift to qualify within the last few days of his employment,action hardly con-sistentwith a design to slow down production of his coworkers,at least during thecrucial period before his discharge. GENERAL ELECTRIC COMPANY213strike.Peace and Allen (the two night-shift welders who had worked with Bolton)qualified the first week after the strike (the week ending August 9), demonstrating120.5 percent and 118.6 percent efficiencies, respectively.They maintained this levelof efficiency thereafter-averaging 120.2 and 120.0 for the 13-week poststrike period,compared to 91.2 and 93.3 for the 12-week prestrike period.The average efficiencylevel for all welders in the group was 124.7 for the 13-week poststrike period, com-pared to 102.3 for the prestrike period.D. The Van Auken and Bacon incidentsOn March 5-3 days after implementation of the Norwood plan in spot welding-the Company received a report that Bolton had warned welder Van Auken duringan argument that "he had better slow his welder down" and had threatened to beathim up. On March 9 the Company took a statement from Van Auken describingthis incident.On the same day the Company took a statement from anotheremployee, Lindon Bacon, who worked in the plug department, to the effect thatBolton had, a month earlier (February 4), threatened to bring charges against himunder the Union's constitution, if Bacon reported "loose" rates to the Company.Atthe hearing, Bacon and Van Auken testified to this effect, with additional details.Denying that he ever threatened Van Auken, Bolton testified that he struck up acasual conversation with him, remarking that Van Auken was "doing pretty good"on the job, but that Van Auken took his remarks in the wrong spirit and becamebelligerent, and that there was no threat of any kind. Bolton conceded that he spoketo Bacon about his intention to report "loose" rates, but asserted, as Bacon admitted,that the conversation was preceded by heated argument between Bacon and two otheremployees (Meece and Brockman) concerning the latter's intention to report "tight"rates.It is clear, and I so find, that Bacon in effect told the two that if they reportedthe "tight" rates, he would report "loose" rates; that Bolton then told Bacon thatnotifying the Company of "loose" rates would be contrary to the interest of the Unionand the employees; and that Bolton further told Bacon that his remarks inciteddissension and he could face charges under the union constitution for both reasons .9After receiving Van Auken's and Bacon's reports, Bolton was informed by theCompany that " we had received reports from employees that he had been trying toget them to slow down in their job," that "he had threatened physical harm to one ofthem," that the charges were serious and in violation of the contract, and that theCompany would not tolerate such conduct. Bolton was also reminded of his state-ment at the "implementation meeting held on February 28 [when] he said that [the]motor control situation would look like a kindergarden [sic] picnic compared to theproblems we would encounter" in spot welding. Bolton denied the threats and con-duct attributed to him, but admitted asking Van Auken "how he was doing on thejob," insisting, however, that he did not pursue the matter further because he "didn'twant to argue with him."Deciding not to take action against Bolton, the Companywarned him it "would take certain action should it continue."On March 9 the Company met with the spot welders, including Bolton, and toldthem that it had come to its attention that some employees "had been threatening"others "to slow down in their work," and that the Company would not tolerate thesematters and would take disciplinary action against violators.On the same day Boltonrequested the Company to identify its informers and sought vindication of the accusa-tions against him.Upon the Company's refusal to comply, Bolton processed a griev-ance, in the course of which the Company ultimately revealed the names. Boltonthen filed charges against the informers-Van Auken and Bacon-under the Union'sconstitution.10On May 31 the union trial board found the two men guilty on severalcounts, including the charge of creating dissension among members (for which thetwo employees were given a 3-month suspension from membership) and the chargeof misrepresenting their president in statements to the Company (for which a $25 finewas imposed but suspended).Reichard, the fab-1 unit supervisor, admitted at thehearing that Van Auken had informed him of Bolton's charges against him and thathe relayed the information on to management.For reasons already stated in connection with Respondent's contention that Boltonpersonally slowed down in his work and encouraged the two night-shift welders to9 Bacon's and Bolton's(also other General Counsel witnesses')versions of the incidentare inconsistent in only one major respect:Bacon quoted Bolton as telling him in courseof the conversation,"You have got to fight fire with fire.These people[Respondent]fix prices,they are crooks,and we have to fight them . . . ."10 Bacon and Van Auken were union members.The collective agreement contained aunion-shop clause requiring membership in the Union after 45daysof employment. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDslow down in theirs, it is unnecessary to resolve the conflicting testimony on the Baconand Van Auken incidents. I now turn to the crucial May 21 Smith incident whichadmittedly led to Bolton's discharge on May 22.E. The Smith incident1.The testimonyThe testimony on this incident is in sharp conflict in material respects.As to thefollowing, however, there is no substantial dispute.Vernon Smith, Bolton's cousin by marriage, obtained his job with the Company21h years ago through Bolton's assistance.On May 11 (11 days before Bolton'sdischarge) Smith was assigned to the fab-1 (Bolton's) unit to do spot welding.Without prior welding experience, Smith immediately became a phenomenal pro-ducer, easily outdistancing all nine welders in the unit from the very beginning.Heaveraged 126.4 percent efficiency in his first week, ending May 17, and 167.4 percentin his second week, ending May 24, against 111.8 and 115.6, respectively for his groupas a whole (including himself).Employee Sorrell had the next highest efficiency(121.8) the week ending May 17, and Naylor the following week (119.8). Thenight-shiftwelders' efficiencies for those 2 weeks were: Bolton-101.1 and 94.0;Peace-98.3 and 100.4; and Allen-99.6 and 102.1.11Bolton and his two coworkers on the night shift discussed Smith's performanceamong themselves.12On the evening of May 20, Allen and Peace called Bolton'sattention to a job attributed to Smith which they regarded as defective.13Around3:15 the next afternoon, May 21 (just before Smith's quitting time and Bolton'sstarting time), Bolton secured permission from Reichard (the fab-1 unit supervisor)to see Smith, ostensibly to help fix Smith's machine.Bolton went over to Smith'smachine and, after exchanging remarks about alleged tampering with the machine,the discussion turned to Smith's production.Bolton asked Smith what "efficiency"he was making.When Smith answered that he was running between 140 and 160percent of standard, Bolton advised him to make sure he produced good qualitybecause if he did not, he would be subject to warning notices and possible discharge.There is serious question whether Bolton, in his conversation with Smith on May 21or at any other times, told Smith to cut down on his high production.Reichardtestified that on the morning of May 21, Smith came to his office and told him he"would like to get removed from the machine" because "he was being pressured" byBolton "to hold his production to a certain given percentage."According to Reichard,Smith insisted that he had to make a higher percentage in order to maintain hisstandard of living.Reichard further testified that a short time later, he saw Boltonand Smith in "a heated argument"; that after requesting Bolton to leave, he askedSmith to state what was going on; and that Smith thereupon said: "He's telling mewhat I got to produce, 117 percent, and I just can't stand it ... I have got to producemore than that or I can't have my standard of living ...."According to Reichard, heobserved Bolton and two other employees (Bray and Mosbacker) conversing withSmith a few minutes later, and he then called his superior, Tallman, and asked for anappointment the next morning.Reichard further testified that the next morning-before the meeting-Smith repeated in his office the conversation he had with Boltonthe night before.Smith also reported incidents of sabotage or tampering with hismachine which Sorrell, who helped Smith set up the machine, confirmed.14 Reichardthen asked Sorrell to sit in on the interview "and had Mr. Smith relate the story infront of Mr. Sorrell."According to Reichard, Smith again reported that Bolton toldhim "to hold his production down to 117 percent." Reichard reported his interviewto Diamantopulos, the Company's employee relations specialist.11 Smith's productive capacity after the events here involved is even more impressive.The company records show that in the 12-week poststrike period (August 9 to Novem-ber 1, following the plant shutdown from May 24 to July 30), he averaged 154.6. In thatperiod Smith's efficiency exceeded 130 percent each week and reached as high as 178 6.The average efficiency of all welders for the same 12 weeks was 124.7.12 Smith's daily efficiency reports, turned in to the day-shift dispatcher, were accessibleto night-shift employees."There is no credible evidence that the Company ever complained about the qualityof this or any other welding by Smith. Supervisor Reichard testified that Smith pro-duced work of satisfactory quality.11 Sorrell, a senior welder, trained Smith at that time and helped Smith ready hismachinefor operation. GENERAL ELECTRIC COMPANY215About 9:30 a.m., management representatives (Diamantopulos, Hillman, Reichard,and Tallman) met with Smith and Sorrell.Reichard testified that Smith "repeatedthe same story" with "some additions," that Smith said "he was being pressured,"pointing out that his wife was related to Bolton and "is telling me that I had betterlisten toMr. Bolton"; that he quoted Bolton as saying that he got him the job andcan see that he loses it; and that Smith remarked that he did not know what to doand wanted another job, stating, "I just got to get out of here, I can't take thepressure," and "he kept repeating the same thing over and over." In addition to theBolton matter there was a discussion about the alleged sabotage to Smith's machine.Diamantopulos and Tallman corroborated testimony given by Reichard.Diaman-topulos confirmed Reichard's statement that Reichard reported to him about the"heated discussion" he observed between Smith and Bolton's group in later afternoonon May 21, and that Smith later spoke to him about Bolton's attempt "to get him toslow down on his job."Diamantopulos quoted Smith as saying at the managementmeeting the next morning that Bolton told him "he was running his machine too fastand that he ought to slow down his pace;" that "there had been notes left on hismachine ... to indicate ... how many pieces to run to maintain a certain efficiency,117 percent efficiency"; that "this thing had been a constant concern to him becausehis relatives were also pressuring him"; and that Bolton told him "that the Companywould cut prices [i.e., standard job rates] if his efficiencies were too high" and that"his high efficiency was having a bad effect on the other employees."Tallman, like Diamantopulos, confirmed Reichard's testimony concerning Smith'scomplaints about the pressures utilized by Bolton and his relatives (including hiswife) to "slow down" in his job and also Smith's and Sorrell's reports of tamperingwith his machine.He quoted Smith as saying that the men on the second shift "werecalculating his efficiencies" from Smith's production reports and Bolton "was usingthis information to badger him into producing" fewer pieces. Tallman further testifiedthat Smith said "Bolton had told him that he was making an ass out of other employeesas a result of his high efficiencies."Smith admitted that Bolton had talked to him "once or twice" about production,stating that Bolton had mentioned that there had been complaints about his "highproduction,"-"the night shift men ... complaining that I was turning in pretty heavyin a sense and they thought I was cheating.jumping the gun to make morepercentage," and wanted him (Bolton) to talk to him about it. Smith further testifiedthat he talked to Reichard about production on the afternoon of May 21, and men-tioned to him that a slip was left on his machine the night before showing him "howto figure time" and the number of pieces to produce.According to Smith, Reichardthen asked if Bolton was "trying some way to slow me down," but he (Smith)answered that Bolton, "was helping me fix the pin on the welder " Smith testified,"I don't think Mr. Bolton was trying to get me to slow down," explaining that Boltonhad told him, "I was turning in pretty high percentage, to make sure I was puttingout ... quantity plus quality or it wouldn't stand up for the Company ...."He alsostated "I don't believe Mr. Bolton ever said anything about 117 percent to me."Asto his meeting with Reichard, the morning after his conversation with Bolton, Smithtestified that the topic they discussed was his problem in setting up his machine.Headmitted that he might have asked Reichard that morning if he could be transferredfrom the Blue Ash to another (Evendale) plant.He explained, however, that he had"quite often" talked to Reichard about a transfer since passing various tests for otherjobs (in August 1963) and, indeed, had spoken to the Evendale personnel managerabout a job there because he "wanted to get ahead" and "didn't want to be a punchpress operator the rest of my life," Smith also admitted that since he had been turningout more production than the other men from the very beginning on the welder, he"could tell the way a lot of them talked to me ... that was awfully high for a youngman right off the street" and, hence, he "just wanted to get out of there."As to the May 22 morning meeting with management, Smith testified that, in addi-tion to discussing the alleged sabotage of his machine, there was a discussion ofBolton's alleged attempts to hold down his production. Smith stated that Reichard"said something about we know Mr. Bolton is trying to slow you down in produc-tion."Smith replied, "Well, if you all know what's happening it's your job to elimi-nate it, not mine . . . .He got my father a job at age 42 years, helped my brotherget a job, myself and my brother-in-law and I cannot say nothing against Mr. Bol-ton .... If you all feel this way I will pick my paycheck up and leave." Smith wenton to say that in answer to the inquiry put to him (at the May 22 meeting) whetherBolton had "in any way" threatened him, he told the group, "No, I didn't thinkMr. Bolton would ever threaten me because I thought he knew that we would beoutside the green if he did." Smith admitted that he may have mentioned at this 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting an incident concerning time he recorded on a timecard about which Boltonand he had a heated argument several days before. Bolton at that time told him, "Igot you a job and I can also get you fired."Bolton testified that his conversation with Smith on the afternoon of May 21 wasprompted by the fact that his two coworkers on the night shift (Peace and Allen)showed him defective work done by Smith the day before (May 20). He admittedthatin talkingto Smith about the "bad quality work," the word "efficiency" got intothe conversation and that he had asked Smith, "What did you make on those?"WhenSmith replied that the "turned in about 140 or 160 percent on them," he told himthat "for his own good ... to make sure he put out good quality work with quantitybecause if he didn't he was subject to warning notices."At the hearing Boltonexplained that Hesidence, the night foreman, told him the night before that the partswere defective and "had to be scrapped" and asked if he knew who had worked onthem on the day shift. Bolton replied that it was Smith because only he operatedthat machine on the day shift and said he would talk to him about it. Bolton testified,"I told him I was going to see Mr. Smith about it, that I felt a personal responsibilityto see that Smith turned out good quality work since I vouched for him to get a jobthere." 15Bolton admitted that in course of the discussion he did get into an"argument" with Smith but stated that this related not to production or efficiencybut to his announced intention "to try to bump him on the night shift" in order "totake care of my union business better."According to Bolton, Smith "became quiteriled up about this and he said he didn't see why I wanted to come back on the dayshift since I had only transferred on there March 30." Bolton indicated that he pre-viously had "a lot of [personal] problems" which required him to be off during the daybut these have now been "corrected," and he now wished to return to day work,stating that "as far as I was concerned under the terms of the contract I would comeback." 16Bolton denied that he ever told Smith to hold his production down "to117 percent or below," or that he requested an employee "to cut back on his produc-tion."(He also denied tampering or interfering with Smith's machine).VirgilMosbacker, a member of the Union's executive board called by GeneralCounsel, corroborated much of Bolton's testimony.He testified that Bolton askedhim tolistenin on his conversation with Smith; that after remarks were exchangedabout tampering with Smith's machine and the efficiency involved in setting it up,Bolton asked Smith what kind of production he was getting; that when Smith repliedhe "was running between 140 and 160 percent of standard on this production" andthat "as a matter of fact ... he thought in about a week or so he would qualify,"Bolton said that after he qualified he would bump him "onto the night shift." Accord-ing to Mosbacker, Smith "didn't take this very well" and said he could not under-stand why he would want to bump him when he just recently transferred to the nightshift himself.Bolton replied that he had personal problems at home-taking his wifeto the doctor during the day-and he felt that as union president he should now goback to the day shift. Smith got "pretty hot" and used a "cuss" word.After theconversation calmed down and Bolton and Smith returned to Smith's estimate thathe was running 140 to 160 percent of standard, Bolton said, "Well, this is all well andgood, but ... just be sure and run good quality work along with your high production,because ... if you don't run good quality work you can be subject to a warning noticeon this, and ... if you get a warning notice ... if you get enough of them you caneven be possibly be fired." Smith replied that he was there "to make money."Earl Sorrell, a company witness, contributed little to the resolution of the questionas to Bolton's statements to Smith regarding production.He corroborated Smith'sundisputed testimony concerning the problem of setting up his machine on the morn-ing of May 22. He could not remember whether Smith made any remarks at themanagement meeting about Bolton "asking him to slow down, to hold his production,"insisting that he paid no attention to anything other than that which concerned him;namely, the operation of Smith's machine, for which he had some responsibility.16On cross-examination,Bolton indicated that his conversation with Residence cameup when they talked about quality and he told Residence that "here's some work I amnot going to mix my work with." The subject turned to the question of who wasresponsible for the work and be then quoted Allen and Peace as stating that it must beSmith's.Respondent adduced in rebuttal records tending to show that Smith's work onMay 20 (on that day he had run over 1,100 weld nuts) was not scrapped.18Article 12, section 7, of the collective agreement provides that: "An employee maynot exercise his seniority to displace another employee until, or unless he, himself, isaffected by a change of status."However, it also provides: "A transfer between shiftson the same job title will not be construed to mean a change of status . .. ." GENERAL ELECTRIC COMPANY217When pressed further on the matter,he recalled"a few statements in there aboutSmith being ordered to make percentage on his job and . . . Tallman saying that hecould make all the percentage up to 170 percent ...."2.CredibilityresolutionsIn my view,the key to the resolution of the important credibility issue here is to befound in the testimony of Smith and the demeanor he displayed on the witness stand.Smith impressed me as a reluctant witness, impaled on the horns of a dilemma. Onthe one hand,he seemed anxious to avoid jeopardizing the job of Bolton-his cousinand benefactor who had helped obtain his job as well as others for the family.Onthe other hand, he was faced with the necessity of not repudiating a position he hadfirmly and repeatedly taken in the presence of managerial officials, upon whom he (anambitious young man)continues to be dependent for advancement and, indeed,employment itself.This reluctance manifested itself in an apparent holding back offactswithin his possession.While obviously voluble on other subjects,he seemedskittish on the subject of Bolton.Nevertheless,Smith's account of his conversationswithBolton-at times punctuatedwithreluctant admissions-afforded me sufficientinsight into the situation to enable me to deduce that Bolton had in fact told Smithto cut down on his high production.Thus, Smith admitted that Bolton had talked to him about production and aboutthe complaints of the welders on the night shift that he (Smith)"was turning inpretty heavy."He admitted that Bolton then told him he "was doing a pretty highpercentage,"He acknowledged that he had informed Reichard on the afternoon ofMay 21 that a slip had been placed on his machine showing him "how to figuretime" and the number of pieces to produce.He testified that he had at one time toldReichard,"I couldn't live on around 115 or 17 or 20 percent,that I had to makehigher than that or I would look for a better job."17He conceded that he mighthave asked Reichard to be transferred out of the plant to Evendale and that thisrequest could have been made on May 22. Furthermore,Smith demonstrated hesi-tancy and equivocation in that part of his testimony which dealt with the majorissue as it touched Bolton.At one point,Smith was asked if, in an interview heldshortly before this hearing(November 10), he had told management and counselfor Respondent that he"would like to tell the whole truth about this thing and getitoff my chest,"that"all the guys in the shop are mad at me," that "you know theposition I am in,"and that the men "hold me responsible for everything that's hap-pened."Smith first denied making the statements but then added,"No, sir, not inthem words."When further asked what words he used, Smith said,"Idon'tremember." 18Based on all of the foregoing,I find that Bolton in his conversations with Smith(includingMay 21)sought to prevail upon Smith to cut down on his high produc-tion and that Smith thereafter reported these conversations to management onMay 21 and 22.F. The discharge of BoltonUpon conclusion of management's meeting onMay 22,discussed above, Super-visor Reichard recommended to his superiors that Bolton be discharged-a recom-mendation the Company approved.When Bolton arrived at the plant around 3:30 p.m. that day(May 22),Diaman-topulos asked him to report to the office with a union representative. Bolton wentwith VirgilMosbacker,a member of the Union's executive board,and met withDiamantopulos,Reichard,and Residence.Diamantopulos told Bolton that "therehad been some further instances related to us which he had been involved in againthreatening,coercing,intimidating employees to slow down their work and he wanted17 Smith denied that this conversation took place on May 22 but then admitted that itoccurred at the time Reichard talked with him about Bolton's activity."The record further shows that in testimony before the Ohio Bureau of UnemploymentCompensation Smith answered the question whether Bolton had not told him that hisproduction"shouldn't be as high as it was" as follows: "In a sense he said that and inanother way he said that my production was the highest on paper work and it wouldbe quantity plus quality or it wouldn't stand up. I felt it was Bolton's job to come to meand talk to me and slow down if all the men on the night shift was basing it on himbecause he was president of the Union."The bureau of unemployment compensationfound that Bolton was discharged for cause and that he was not entitled to compensationbenefits.This determination,although relevant,is,of course,not binding here. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDto discuss those with him."Diamantopulos mentioned the Bacon and Van Aukenincidents,stating, "The same incident that happenedtoVan Aukenand Bacon hasoccurred again on another employee.We told you both on March 6 if this everhappened again you would be fired."Diamantopulos did not identify the employee(Smith)involved in the new incident,rejecting Bolton's request to name him.19 Incourse of the interview Bolton was handed a slip, stating the reason for his discharge:sanctioning and encouraging a slowdown and interfering with the work of otheremployees in violationofArticle III and Article XIV of the collective-bargaining agreement between the Company and Local 1198 I B E.W andcontrary to his obligationsas anemployee and as president of the Union.20At the hearing, Diamantopulos testified that the Smith incident "was the strawthat broke the camel's back" and conceded that if that incident "had not happenedMr. Bolton would still be retained."While testifying at one point that the Company"was concerned ... only with Bolton's pressuring the employees in a slowdown," hetestified at another point that Bolton's alleged personal slowdown in his work wasalso a factor.21PlantManager Brownlee testified that while the decision to dis-charge"was a culmination. . .of these different instances" involving Bacon, VanAuken,and Smith,the last one (Smith incident)"finally brought it to a head."G. Conclusions1.The discharge of Bolton because he requested Smith to hold downhis high productionAs already noted, Respondent adduced voluminous evidence purporting to showthat Bolton personally "slowed down" in his work and encouraged others (specifi-cally his two coworkers on the night shift-Allen and Peace) to hold down theirproduction.The cold statistical data submitted by Respondent do indeed show thatwhile Bolton's average production or efficiency was 120.5 percent for 57 weeksbefore "implementation" of the Norwood (incentive wage) plan in his department-the highest of all spot welders-his average efficiency decreased to 85.1 percent forthe 12-week period after implementation-the lowest among the nine welders. Inaddition,allwelders on the day shift had qualified under the new plan and gener-ally performed at or above 100 percent by the week ending April 19, except Boltonand the two night shift welders.However, as also noted,Bolton sought to justifyhis (and his coworkers')admittedly reduced production on several grounds, includinginterruptions,unusually difficult tasks, and"hot list" assignments-contentions dis-puted by Respondent.Respondent also relied on two incidents-in addition to theSmith episode-to show that Bolton encouraged "slowdowns." Thus, on February 4,Bolton threatened to bring charges under the Union's constitution against employeeBacon because Bacon had told two other employees that he would report "loose"rates to the Company if they reported"tight" rates.Further, according to Respond-ent, on March 4 Bolton allegedly warned Van Auken that "he had better slow hiswelder down," threatening to beat him up.As noted, General Counsel adducedevidence controverting much of Respondent'sproof.However as already stated, Ifound it unnecessary to resolve the conflicting evidence on this point in view of theadmission of Respondent'smanagement witnesses that Bolton would have beenle Bolton testified that one of the company representatives told him "we will not gothrough that.You have . . . give[n] those other men enough trouble"Mosbackertestified that Diamantopulos told Bolton that "they didn't want to take it before the TrialBoard such as Van Auken and Bacon had been."m It is unessential to resolve the conflict whether the above wording-appearing on theback of the discharge notice-was read to Bolton as claimed by Diamantopulos but deniedby Bolton.Under article III of the contract, the Union agreed that "it will diligently encourage"employees "to perform loyal and efficient work" and to "cooperate with the managementin advancing the Company's welfare . . .Under article XIV, the Union agreed "thatneither Its officers nor its members . . . will call,sanction,encourage,or participate inany . . . slowdown . . . or any other type of organized or concerted interference withwork during the term of this Agreement . . . .2'Bolton denied he was ever told that he was discharged"because of a personal slow-down," stating that the matter "was not discussed whatsoever" during the dischargeinterview.Bolton stressed that "the whole conversation was built around that I wassupposed to have threatened someone else." GENERAL ELECTRICCOMPANY219retained but for the May 21 Smith incident.22As I see it, the crucial question hereiswhether, as General Counsel and the Union contend, Respondent discharged Bol-ton because he engaged in protected concerted activities (in connection with hisprosecution of complaints and grievances arising out of implementation of the newNorwood wage plan) or because he induced Smith to curtail his production.I have already resolved the factual question whether Bolton told Smith to holddown his production in favor of Respondent and against the Union and GeneralCounsel.As found, Smith-a new, young welder and cousin of Bolton-was a phe-nomenal producer, with average efficiencies of 126 4 and 167.4 percent durmg hisfirst 2 weeks at the welder (May 17-24); this compares with average efficiencies (forthe same weeks) of 111.8 and 115.6 for the welders as a group; and averages forthe night-shift welders of 101.1 and 94 (Bolton), 98.3 and 100.4 (Peace), and 99.6and 102.1 (Allen).23The welders apparently discussed the matter among them-selves, expressing suspicion that Smith was either cheating or producing poor qual-ity.24On the evening of May 20, Allen and Peace directed Bolton's attention to adefective job attributed by them to Smith.Bolton went to see Smith the next after-noon (May 21). In course of a seemingly heated conversation, Bolton learned thatSmith was producing between 140 and 160 efficiency, told Smith to make sure heproduced quality as well as quantity, and asked Smith to cut down on his produc-tion.Supervisor Reichard, who saw the "heated argument," then questioned Smithabout it.Smith related to Reichard, and later to other management officials, thathe was under constant pressure from Bolton and members of his family (includinghis wife, Bolton's cousin) to hold down production; that Bolton told him his highefficiency reflected on the other welders and might lead to reduction in job rates;that Bolton urged him to cut his production to 117 percent; that notes were left onhismachine telling him how many pieces to run to maintain 117 percent efficiency;and that he wanted to get out of the department because he could not take the pres-sure.Respondent then called in Bolton.After informing him that it had receiveda report that he "again" intimidated "employees to slow down their work," theCompany handed him his discharge slip, stating that he was being released for"sanctioning and encouraging a slowdown"in violation of the collective-bargainingagreement.I conclude that Bolton in his conversations with Smith (including May 21) soughtto prevail upon Smith to hold down his production; that Smith so reported to man-agement; and that after receiving that report, Respondent discharged Bolton onMay 22.While it may be that Respondent might have overlooked the Smith inci-dent if it had been merely isolated, the fact that it was not, since this was not thefirst "slowdown" report it received about him.25Moreover, Bolton's production fig-ures following implementation, as compared to his preimplementation production(and also compared to the postimplementation production of others) were plainlybefore Respondent at all times 26 without a satisfactory explanation from its point of2As noted, Diamantopulos (Respondent's employee relations official), testified thatif the Smith Incident Immediately preceding Bolton's discharge "had not happenedMr. Bolton'wouldstillbe retained."According to Diamantopulos "this Smith incidentwas the straw that broke the camel's back." Plant Manager Brownlee testified to thesame effect.Nor does the discharge slip handed Bolton give Bolton's alleged personalslowdown as a factor In the decision to discharge.Itmay be,as Bolton suggested in his testimony,that Smith's high efficiency was inpart attributable to the fact that his setup time while in learner's status was computedon a straight time-basis (so that time consumed in setting up difficult Jobs was notcharged against his efficiency) while that of the other welders was computed under theincentive plan.Bolton testified, however, that on May 18 the Company agreed to dis-continue the claimed special treatment.And Smith's efficiency continued to soar afterthat time, Including the poststrike period.u The credible evidence does not support these suspicions.25These were(a) the Van Auken Incident of March 5, and (b) the one with Bacon.Whether the Van Auken incident did or did not take place as reported is not trulygermane to the point under consideration since the report was actually received andgiven consideration by the Employer as an instance of slowdown ascribed to Bolton.Bolton's request to Bacon (which he did not dispute) that he refrain from reporting"loose" rates, while not technically involving a "slowdown," could well have coloredRespondent's viewpoint generally with regard to Bolton's basic loyalty toward it andhave affected Its appraisal of his other conduct here under scrutiny and therefore itsdecision to discharge him.20Respondent compiled daily efficiency reports for all of Its spot welders. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDview.All of the foregoing had formed the basis for several warnings by Respond-ent to Bolton.Atop all of this ensued the Smith incident, which in itself-even inthe absence of prior adverse history-would have warranted discharge.I further conclude--despite all of the foregoing considerations-that Bolton'srequest to Smith to hold down his tremendously high production was in fact moti-vated by a desire to still the complaints of other welders (more specifically hiscoworkers on the night shift) who either resented being "shown up" by a new andyoung welder, or suspected that he was "cheating" and producing poor quality work,or feared (rightly or wrongly) that Smith's high efficiencies-out of proportion totheir own-might bring about a cut in rates by the Company. Bolton, as their unionpresident, complied with their request and appealed to Smith to hold his productionto a lower level, resting his appeal on the fact that quality was an important con-sideration and that failure to produce good quality might jeopardize his job.2.Bolton's activity was not a protected concerted activityThere still remains the question-posed by counsel for the Union-whether Bol-ton's attempt to induce Smith to curtail production was a protected concerted activ-ity.If it was, Respondent's discharge would be a violation of the Act even if ingood faith it believed that Bolton encouraged a "slowdown." SeeN.L.R.B. v. Burnupand Sims, Inc.,379 U.S. 21. Counsel argues:Bolton could not have been encouraging Smith to "slow down" as that termconnotes a partial strike in violation of the contract.The very most of theCompany produced in support of its position is that Smith was told to hold pro-duction at 117%.Actually, 117% is a very satisfactory rate of production.100% is standard and 117% brings earnings to those that existed prior to theimplementation of the Plan .... [W]ould it not be a protected activity, whereincentive or piece rates are in effect, for a union to ask an employee, who isproducing far out of line compared to the other employees, to bring productionsomewhatmore in linewith the production of the other employees? ... [T]hesingle employee by exerting superhuman effort can "show up" the other employ-ees and jeopardize their working conditions, even their jobs, and certainly jeop-ardize their earning capacity through a management reduction of rates since oneemployee is earning excessive amount.Counsel raises an interesting and appealing argument but not one that need beanswered dogmatically. It is conceivable-although the question need not here bedecided-that collective action to set production ceilings could, under certain cir-cumstances, constitute protected concerted activity.As Trial Examiner A. NormanSomers vividly pointed out inLocal 283, United Automobile, etc., Workers, AFL-CIO (Wisconsin Motor Corp.),145 NLRB 1097, pending reviewsub nom. Scofieldv.N.L.R.B.(C.A. 7) [382 U.S. 205], the history of piecework rate systems demon-strates that such systems have, since time immemorial, been of grave concern toemployees and unions have imposed self-limiting ceilings in order to spread workamong members, stabilize earnings, discourage speedups, protect jobs of elderly andphysically less capable workers, and avoid demoralizing competition among employ-ees.27However,WisconsinMotorisnot dispositive of the issue here, since theBoard there held only that a union did not violate Section 8(b)(1) (A) by finingmembers for exceeding a "ceiling"on piecework earnings set by a union rule,becausesuch action fell within the immunity of the proviso to Section 8 (b) (1) (A) preserv-ing to a union the "right ... to prescribe its own rules with respect to the acquisitionor retention of membership."The Board expressly refrained from taking a posi-tion on whether employee adherence to such a rule is protected concerted activity,pointing out that union conduct immune under the proviso is not necessarily withinthe protection of Section 7 (i.e., that it would be an unfair labor practice for anemployer to discipline employees for such activity). 145 NLRB at 1118, 1131-1134.Counsel for the Union has cited and I know of no case holding that a union rulelimiting piecework earnings, however reasonably grounded, is affirmatively protected21 Trial Examiner Somers noted that the "authorities on the subject...[extracts from treatises are reproduced in his Appendixes] inform us that thesetting of production limits among pieceworkers is hardly new in our industrial life,and that it has its roots in experience under piecework and incentive plans givingrise to apprehensions, reasonably grounded, with which such a practice is designedto cope."Local 283, supra,1136, 1138-1140. GENERAL ELECTRICCOMPANY221by Section 7.The most that could be said for Bolton's activity under theWisconsinMotordoctrine is that assuming Bolton acted to implement a union rule, the Unionwould not be in violation of the Act because of Bolton's overtures to Smith.In any event, whether a particular activity constitutes a protected concerted activ-ity cannot be determined by mere abstract characterization.The activity here, evenif concerted, is not on a parity with classically protected activity such as discussionsfor better wages.The activity here is one which impinged on the competing rightof an employer to expect his employees to devote their workday to work and toproducing to the best of their abilities, that is to say, not to slow down.28 "Thisinvolves striking the balance between, on the one hand, management's interest inhaving pieceworkers produce and earn to the maximum of their capacities, and, onthe other, interest of the group as a whole in determining the point at which thosecomprising it can avail themselves of that inducement consistently with preservingthe basic purpose of the allowances themselves."WisconsinMotor, supra,1120.Cf.The Kroger Company,145 NLRB 235, 237.29Furthermore, there is no evidence that Bolton's seeking to hold down Smith'sproduction, even though prompted by desire to qiuet other employees' apprehen-sions concerning consequences of one employee's inordinately high production, waspursuant to a preexisting collectively determined rule setting production standards, asinWisconsinMotor 30Furthermore, it appears that Bolton's request to Smith tocut down production was predicated on a purely personal basis. Bolton testified thathe approached Smith because "I felt a personal responsibility to see that Smith turnedout good quality work since I had vouched for him to get a job there."He toldSmith "for his own good ... to make sure he put out good quality work with quan-tity because if he didn't he was subject to warning notices."At one point in histestimony (concerning the Bacon incident), Bolton disclaimed concern about ratecuts, asserting that existing rates were protected by contractMoreover, contraryto the Union's contention, Bolton's attempt in effect to hold Smith down to 117percent of standard cannot be justified on the theory that Respondent was not enti-tled to expect more than that amount of production under the collective agreement.It is reasonable to assume that the purpose of an incentive wage system is to inducemaximum production consistent with satisfactory performance.The fact that 117percent was an anticipated average performance, did not freeze performance of allemployees at or below that figure.31The very meaning of the word "average"negates such a contention.Rather, it would seem-particularly in view of theJune 11 supplemental agreement(supra,footnote 2) and the circumstances leadingto this agreement-that if any production ceiling was intended, it was pegged at 175percent.Accordingly, I conclude that Bolton's action in seeking to hold down Smith's pro-duction was not, in the circumstances of this case, a protected concerted activity, andtherefore, that his discharge because of such action did not constitute interferencewith, restraint, or coercion in the exercise of a right protected by Section 7 of the Act.3.The discharge was not motivated by discriminatory reasonsIn reaching the conclusion herein that Bolton's discharge was motivated by hisattempt to induce Smith to hold down his production and not by discriminatory rea-sons, I have not overlooked the countervailing factors stressed by General Counseltending to indicate the contrary.Here, as in many discharges for cause, the circum-21 SeeElk Lumber Company,91 NLRB 333;Calsiornia Cotton Cooperative Association,Ltd.,110 NLRB 1494, cf.Burns Garage, Inc.,148 NLRB 303.'3The fact that the particular activity may have a lesser demonstrable adverse impacton an employer with an incentive wage system (where wages are based on output) thanon an employer with a straight hourly wage system, is not determinativeThe measureof protection accorded to concerted activities does not turn simply on the degree of injurythe employer may suffer.Cf.Republic Aviation Corporation v. N.L.R.B.,324 U S. 793,798.In any event, an employer's interest in maximum utilization of manpower and plantfacilities,with attendant overhead (including machinery and administration) savings,are not so insubstantial as to warrant ignoring.80 InWisconsin Motorthe Union had set, announced, and posted a specific ceiling as aresult of the combined deliberation and a pooling of experiences of the groupNot onlydid the employees know but the employer, too, knew the prescribed ceiling. Indeed, theceiling was a subject of collective bargaining during negotiation renewals and reopenings.szThe record shows that numerous employees in Respondent's various departmentsexceeded the 117 percent efficiency figure. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDstances surrounding the discharge are not entirely free of suspicion.Thus, it is notwithout significance that Respondent made its decision to terminate Bolton withoutfirst obtaining Bolton's version of the Smith incident and, indeed, withholdingSmith's identity as the one induced in the slowdown; on the other hand, it may bethat Respondent's conduct in this respect was motivated by a desire to shield Smithagainst possible reprisal by Bolton.Furthermore, Respondent retained in its employother employees (e.g., Allen and Peace) whom it suspected of slowdowns, althoughit is true (as Respondent claims) that none of them were also suspected of inducingother employees to curtail production, as was Bolton.Moreover, it may be thatRespondent "simply wanted to make an `example' of [Bolton] in order to stop theslowdown, and apparently felt that it was unnecessary to discharge [other employees]to accomplish that purpose."California Cotton Cooperative, supra,1496.In any event, I have given weight to the countervailing factors supporting a findingof discrimination and I find, on the basis of the whole record, that these are counter-balanced by the factors supporting a contrary finding, including the circumstance(already found) that Respondent's defense was not a concocted one.There is noevidence of union animus on the part of Respondent at the plant here involved.The record shows that until the recent incidents, Respondent had had long andamicable relations with the Union extending over at least 10 years, during 6 of whichBolton was union president.The parties have periodically signed collective agree-ments, at least the last two with union shop and dues checkoff.There is no claim,let alone evidence, that Respondent had at any time previously taken reprisal againstany employee for processing grievances or protesting wage rates-the protected activi-ties of Bolton claimed by General Counsel to have motivated the discharge.Fromall that appears, these activities were normal, everyday occurrences to which Respond-ent willingly submitted in accordance with its contractual commitments.While itmay be (as Bolton testified Company officials had told him,supra,footnote 19),that Respondent resented his filing of charges against two union members (Baconand Van Auken), I am satisfied that such resentment, even if established, was not asubstantial factor in Respondent's decision to terminate Bolton, particularly sinceRespondent took no action against Bolton until after the Smith incident-long afterthe charges were filed.Cf.Softexture Yarns, Inc.,128 NLRB 764, 766.For all of the reasons stated and on the basis of the entire record, I find and con-clude that General Counsel has failed to meet his burden of establishing by a prepon-derance of the credible evidence that Respondent's termination of Bolton on May 22was discriminatorily motivated, in violation of Section 8(a) (1) and (3) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings and upon the entire record in this case,it is recommended that the complaint be dismissed.Worthington Corporation,Compressor and Engine Division IandOffice Employes International Union,Local No. 212, AFL-CIO,Petitioner.2Case No. 3-UC-1.October 13,1965DECISION AND ORDERUpon a Petition for Clarification duly filed under Section 9(b) ofthe National Labor Relations Act, as amended, a hearing was heldbefore Hearing Officer Jeremy V. Cohen. All parties appeared andwere given full opportunity to participate at the hearing.Thereafter,the Employer and the Petitioner filed briefs in support of their respec-tive positions.'The name of the Employer appears as amended at the hearing'The name of the Petitioner appears as amended at the hearing.155NLRB No. 18.